t c summary opinion united_states tax_court robby goodale gilbert petitioner v commissioner of internal revenue respondent docket no 21730-04s filed date robby goodale gilbert pro_se robert v boeshaar for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner and his former spouse reported underpayments of tax in the amount of dollar_figure and dollar_figure for and respectively no notice_of_deficiency was issued for either of these taxable years this case involves petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for the years and under sec_6015 respondent determined that petitioner is not entitled to relief the sole issue for decision is whether petitioner is entitled to relief under sec_6015 some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was bainbridge island washington during the years at issue petitioner was married to juliette c peet ms peet petitioner and ms peet married sometime in date they separated in date and their divorce was finalized on date petitioner was employed as an art teacher by the art institute of seattle for taxable years and additionally he received income from work he performed as a children’s illustrator for interactive arts a business he wholly owned and whose activities were reported on a schedule c profit or loss from business of the income_tax returns for the years at issue ms peet worked as a designer during taxable years and on a joint federal_income_tax return for petitioner and ms peet reported a tax due of dollar_figure the tax was not paid at the time the return was filed despite their recent divorce petitioner and ms peet decided to file an income_tax return jointly for taxable_year on the joint_return for they reported a tax due of dollar_figure this tax was also not paid at the time the return was filed petitioner filed a form_8857 request for innocent spouse relief on date requesting relief from joint_and_several_liability for the tax associated with income earned by ms peet during the years at issue and petitioner alleges that ms peet handled their financial affairs prepared the tax_return and stole the money that he had set_aside to pay the tax_liability for that year petitioner entered into an installment_agreement to pay the tax_liability for as soon as he learned from respondent sometime in date that ms peet had not as she had represented to petitioner paid the liability in full petitioner further alleges that the terms of the divorce decree and ms peet’s theft rendered him unable to pay 2petitioner received dollar_figure from the sale of stock in and he deposited the proceeds of the sale into a money market account in the weeks prior to the filing of the joint income_tax return for ms peet transferred all of the money in the aforementioned account and an unspecified sum from the couple’s joint checking account to a private account in her name she told petitioner that the money missing from these accounts had been used to satisfy among other things the tax_liability for the tax_liability for at the time the return was filed these circumstances prompted petitioner to enter into another installment_agreement with the irs respondent issued a preliminary determination_letter on date denying petitioner’s request for relief under sec_6015 respondent denied relief for the reason that the tax_liabilities were associated with income earned exclusively by petitioner petitioner appealed this determination on date respondent issued a notice_of_determination concerning your request for relief under the equitable relief provision of sec_6015 to petitioner denying him relief from joint_and_several_liability under sec_6015 for taxable years and petitioner argues in his petition that he is entitled to relief from joint_and_several_liability under sec_6015 the petition sets forth a number of arguments yet they all support one proposition but for ms peet’s actions the outstanding tax_liabilities would be paid pursuant to rule and 115_tc_118 respondent served 3pursuant to the terms of the divorce decree petitioner was required to pay inter alia dollar_figure to ms peet for her share of the communal household ms peet was required to pay among other things dollar_figure her portion of the tax_liability and one-fourth of the tax_liability for rather than pay her share of the tax_liabilities for the years at issue upon receipt of the dollar_figure from petitioner ms peet kidnaped the couple’s minor son on or about date and fled the united_states ms peet with notice of this proceeding and her right to intervene she did not however file a notice of intervention and did not appear nor participate in the trial of this case a taxpayer generally may petition this court for a review of the commissioner’s determination denying relief under sec_6015 sec_6015 on date this court issued 127_tc_7 holding that the court does not have jurisdiction to review the commissioner’s denial of relief under sec_6015 in a stand-alone sec_6015 case where no deficiency has been asserted the tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 amended sec_6015 to provide that this court may review the commissioner’s denial of relief under sec_6015 in cases where no deficiency has been asserted accordingly this court has jurisdiction to review respondent’s determination that petitioner is not entitled to relief under sec_6015 from tax reported but not paid on his joint income_tax returns for and 4between the time that the petition was filed in this case and the time of trial ms peet was found in new zealand extradited to the united_states and incarcerated as of the date of trial petitioner’s minor son had been returned to the united_states and was in petitioner’s custody 5the legislative amendment applies with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act the date of enactment was date see tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 generally married taxpayers may elect to file a federal_income_tax return jointly sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 under certain circumstances however sec_6015 provides relief from this general_rule a taxpayer may be considered for relief under sec_6015 where there is an unpaid tax or deficiency for which relief is not available under sec_6015 or c sec_6015 sec_6015 provides that a taxpayer may be relieved from joint_and_several_liability if it is determined after considering all facts and circumstances that it is inequitable to hold the taxpayer liable for the unpaid tax or deficiency this court reviews the commissioner’s denial of relief pursuant to sec_6015 under an abuse_of_discretion standard 114_tc_276 sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 7a prerequisite to granting relief under sec_6015 or c is the existence of a tax_deficiency or as referred to in various cases an understatement_of_tax sec_6015 c 120_tc_62 the requirement that a proposed or assessed deficiency be present precludes petitioner from seeking relief in the instant case under sec_6015 or c for the underpayment of income_tax reported on the joint returns for the years at issue but not paid at the time the returns were filed the court defers to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir whether the commissioner’s determination was an abuse_of_discretion is a question of fact 115_tc_183 affd 282_f3d_326 5th cir the requesting spouse bears the burden of proving that there was an abuse_of_discretion abelein v commissioner tcmemo_2004_274 the commissioner has prescribed guidelines that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency revproc_2000_15 sec_4 2001_1_cb_447 sets forth seven threshold conditions that the requesting spouse must satisfy before the commissioner will consider a request for relief under sec_6015 respondent 8rev proc 2003_2_cb_296 which supersedes revproc_2000_15 2000_1_cb_447 is effective for requests for relief filed on or after date or requests for relief pending on date for which no preliminary determination_letter has been issued as of that date petitioner’s request for relief was submitted on date and a preliminary determination_letter was issued on date accordingly the guidelines found in revproc_2000_15 supra are applicable in this case does not dispute that petitioner has satisfied the seven threshold conditions where as here the requesting spouse satisfies the threshold conditions revproc_2000_15 sec_4 c b pincite lists factors to be considered in determining whether to grant equitable relief for underpayments of tax equitable relief under sec_6015 for an underpayment_of_tax on a joint_return will ordinarily be granted by the commissioner if all three of the following criteria are met the requesting spouse is divorced is legally_separated or has been physically separated for year from the nonrequesting spouse at the time relief is requested the requesting spouse did not know or have reason to know that the income_tax_liability would not be paid at the time the joint_return was signed and the requesting spouse will absent relief suffer economic hardship although he was divorced from his wife at the time relief was requested petitioner was aware that the income_tax_liability for would not be paid at the time he signed the return as explained by him the recent divorce settlement and ms peet’s 9although an underpayment_of_tax may be attributable to income earned by the requesting spouse revproc_2003_61 sec_4 c c b pincite allows equitable relief to be considered in cases such as this one where funds intended for the payment of tax were misappropriated by the nonrequesting spouse for the nonrequesting spouse’s benefit because the guidelines found in revproc_2000_15 supra apply in the instant case however this provision has no bearing on the outcome of this case theft rendered petitioner unable to pay the tax reported on the return at the time of filing further petitioner has not shown to the court’s satisfaction that he would experience economic hardship if he were forced to pay the tax_liabilities for the years at issue a taxpayer might experience economic hardship if he or she were unable to pay basic reasonable living_expenses sec_301_6343-1 proced admin regs even taking into account the monthly payments being made on the installment agreements for and petitioner acknowledged that he managed to pay his basic living_expenses revproc_2000_15 sec_4 c b pincite provides factors to be evaluated for requests for relief under sec_6015 for requesting spouses who filed a joint_return and do not qualify for relief under revproc_2000_15 sec_4 revproc_2000_15 sec_4 offers a partial list of positive factors to be considered including marital status economic hardship abuse no knowledge or reason to know that the reported liability would not be paid whether the nonrequesting spouse had a legal_obligation to pay the liability and whether the liability for which relief is sought is solely attributable to the nonrequesting spouse negative factors weighing against relief in revproc_2000_15 sec_4 c b pincite include the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time of signing the requesting spouse benefited significantly from the unpaid liability the requesting spouse will not experience economic hardship if relief is not granted the requesting spouse had not made a good_faith attempt to comply with the tax laws in subsequent years and the requesting spouse has a legal_obligation to pay the deficiency revproc_2000_15 sec_4 makes clear that no single factor is determinative the court considers the aforementioned factors in determining whether there is an abuse_of_discretion by respondent in denying equitable relief under sec_6015 for the underpayments for a taxpayer who seeks relief from an underpayment of income_tax due revproc_2000_15 c b pincite questions whether the requesting spouse knew or had reason to know that the income_tax_liability would not be paid at the time of filing a spouse requesting relief under sec_6015 has a duty_of inquiry butler v commissioner t c pincite petitioner admitted he was aware that the reported tax_liability for would not be paid at the time the return was filed because the combination of the divorce settlement agreement and ms peet’s illicit actions rendered him unable to pay the tax due at the time of filing at trial respondent asserted that petitioner should have known that the tax_liability for would not be paid at the time the return was filed however the court disagrees in essence respondent contends that notwithstanding the absence of factors to intimate financial infidelity on the part of ms peet petitioner should have known that the money he designated for the tax_liability was instead siphoned into a private account in her name there is nothing in the record to indicate that petitioner had reason to suspect the financial deception from ms peet that gave rise to the underpayment_of_tax for the court thus finds that petitioner did not know or have reason to know that the tax_liability for would not be paid at the time the return was filed revproc_2000_15 sec_4 e c b pincite considers whether the nonrequesting spouse had a legal_obligation pursuant to a divorce decree or other agreement to pay the liability for which relief is sought according to the terms of the divorce decree ms peet was obligated to pay dollar_figure for her share of the tax_liability for and dollar_figure for her portion of the tax_liability for dollar_figure this factor supports granting relief to petitioner because by making continued payments on his installment agreements he paid in excess of what 10the return for reflected an underpayment_of_tax in the amount of dollar_figure because ms peet was liable under the divorce decree for one-fourth of the reported tax_liability for she is obligated to pay dollar_figure of the total liability for that year he was legally obligated to pay under the divorce decree for his share of the tax_liabilities for the years at issue petitioner’s filing for divorce prior to requesting relief under sec_6015 favors granting him relief revproc_2000_15 sec_4 a yet even in those cases where the requesting spouse’s marital status favors granting relief revproc_2000_15 sec_4 f c b pincite questions whether the tax_liability is attributable to the spouse requesting relief the basis for denying petitioner relief under sec_6015 stemmed from respondent’s belief that the entirety of the tax_liabilities for and arose from income earned by petitioner petitioner concedes his responsibility for any_tax liability associated with the income he earned during the years at issue from his employment with the art institute of seattle he similarly concedes that the portion of the underpayment from taxable_year that arose from the sale of stock was solely his income the tax_liability associated with the income earned by ms peet for assisting petitioner with interactive arts his wholly owned schedule c business during the years at issue however is the subject of petitioner’s dispute at trial petitioner testified that ms peet performed design work for interactive arts assisted in administering the affairs of the business and received income from interactive arts for these services respondent contends that petitioner’s status as the sole owner of interactive arts subjects him to any and all tax_liability associated with the income earned by the business respondent did not however offer evidence to rebut petitioner’s testimony which this court finds credible that both petitioner and ms peet actively participated in the affairs of interactive arts that produced income for the business during the years at issue furthermore this court has held that the income and losses of a business are not blindly attributed to the person listed as proprietor of that business on the joint_return see eg rowe v commissioner tcmemo_2001_325 accordingly this factor weighs in favor of granting relief petitioner appears to have done everything within his power to settle amicably the tax_liabilities for the years at issue and made a good_faith attempt to comply with the tax laws and satisfy his obligations with the irs barring ms peet’s deception the court is convinced that the outstanding liabilities would have been paid upon consideration of all of the facts and circumstances the court finds that respondent’s determination to deny relief under sec_6015 to petitioner was an abuse_of_discretion weighing all of the factors in this case both supporting and opposing granting relief to petitioner the court is satisfied that it would be inequitable to deny petitioner relief under sec_6015 reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
